DETAILED ACTION
	This Office action is responsive to communication received 10/01/2020 – application papers received, including Power of Attorney, Statement Under 37 CFR 3.73, and Petition to Accept Color Drawings; 02/16/2021 – Preliminary Amendment, Power of Attorney, Statement Under 37 CFR 3.73, and IDS.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
	This application is a CON of 15/713,498 09/22/2017 PAT 10814190 which is a CON of 15/607,390 05/26/2017 PAT 9855473 which is a CON of 14/302,817 06/12/2014 PAT 9764204
which is a CON of 13/051,973 03/18/2011 PAT 8771095 which claims benefit of 61/428,593 12/30/2010 and is a CIP of 29/376,895 10/13/2010 PAT D643890 and is a CIP of 29/376,896 10/13/2010 PAT D643891 and is a CIP of 29/376,897 10/13/2010 PAT D643899 and is a CIP of 29/378,759 11/09/2010 PAT D643894. 
Drawings
The drawings were received on 10/01/2020.  These drawings are acceptable.
Decision on Petition
	The petition to accept color drawings has been granted.  See the decision, mailed 03/15/2021. 
Status of Claims
	Claims 1-10 have been canceled, as directed.
	Claims 11-30 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - minor
Claims 16, 17, 25, 26 and 30 are objected to because of the following informalities:  	
As to claim 16, line 2, --a-- should precede each of “cyan” and “green”;

As to claim 25, line 3, --a-- should precede each of “cyan” and “green”;
As to claim 26, line 3, --a-- should precede each of “cyan” and “green”;
As to claim 30, line 3, --a-- should precede each of “cyan” and “green”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 23, “the central alignment index” lacks proper antecedent basis.  Note, the central alignment index is first introduced in claim 12, not claim 11. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of USPN 9,855,473 in view of Tang (USPN 6,905,420). 
As to claims 11 and 18-23, the claimed invention of the ‘473 patent differs from the instant claims in that the claims of the ‘473 patent, on one hand, are more specific than the circular alignment feature has a diameter between about 20 mm and 75 mm.  Tang shows it to be old in the art to include a circular alignment feature in the form of an insert in the top surface of a putter for assisting a golfer in properly aiming a golf ball toward a hole when putting.  See col. 6, line 40 through col. 7, line 8 in Tang, which discloses that the circular inserts (40a, 40b) are sized with a diameter ranging from 1.62 inches to 1.70 inches (42.67 mm to 43.18 mm).  In addition, Tang incorporates USPN 4,688,798 by reference thereto, wherein the ‘798 patent likewise makes use of a circular alignment feature on a top surface of a putter such that the circular alignment feature “permits a golfer to place the ball relative to the previously established line of balls on the putter, thereby automatically positioning the ball at the center of percussion of the putter, and permits the golfer to use the extended line of balls formed therefrom, for more easily aiming the club at the intended target line”.  In view of the patent to Tang, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘473 patent to include a circular alignment feature having the claimed diameter, wherein the circular alignment feature would have been capable of assisting a golfer to more accurately aim a golf ball toward an intended target.  Any further distinctions over the color of the surface treatment of the striking face (claim 11), or the color of the diffused surface treatment (claims 18, 19) or the color of the insert (claim 20), when considering the claims of the ‘473 patent, are deemed to be obvious design variations in order to provide adequate contrast between various surfaces of the crown and the face of the putter head for enhancing the alignment capabilities of the club head.   As to claims 21-22, see claims 12-14 and 16 of the ‘473 patent, which detail the stepped down feature. 
Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of USPN 9,855,473 in view of Tang (USPN 6,905,420) and Henry (USPN 7,223,178).  The claimed invention of the ‘473 patent, as modified by Tang, has been discussed above.  The claimed invention of the ‘473 patent, as modified by Tang, lacks the further, now-claimed features of “one or more alignment indices”, including “a toeward alignment index”, “a heelward alignment index”, and a “central alignment index”.  Henry shows it to be old in the art to include a circular alignment feature as well as plural alignment indices in the form of lines (46A, 46B and 48’), arranged as a heelward alignment index, a central alignment index and a toeward alignment index, respectively, to further assist a golfer in aligning a golf ball orthogonally with respect to the initial direction of ball travel (i.e., col. 7, lines 1-40). In view of the patent to Henry, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘473 patent by incorporating one or more alignment indices to further enhance the alignment capabilities of the putter head. Any further distinctions over the color or placement of the diffused surface treatment, when considering the claims of the ‘473 patent, are deemed to be obvious design variations in order to provide adequate contrast between various surfaces of the crown and the face of the putter head for enhancing the alignment capabilities of the club head.   
Claims 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of USPN 9,855,473 in view of Henry (USPN 7,223,178).  
The claimed invention of the ‘473 patent lacks the further, now-claimed features of “at least three alignment indices”.  Henry shows it to be old in the art to include plural alignment indices in the form of lines (46A, 46B and 48’) to further assist a golfer in aligning a golf ball orthogonally with respect to the initial direction of ball travel (i.e., col. 7, lines 1-40). In view of the patent to Henry, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘473 patent 

     Further Observations on Obviousness-type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related patents listed herein below. While no double patenting rejections based on the patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers.  The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the USPNs listed herein below, conflict, or do not conflict, with the claims of the instant application.
USPNs: 9764204; 8771095; 10814190; and 9468817

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of MacDougall, Benson and Sowers show multiple alignment indices in the form of lines oriented orthogonally to the putter face and located on a top surface of a club head;
See Fig. 1 in Hilton;
See Fig. 1 in Evans.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711


/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711